DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 6/22/2022 has been considered and entered,
Amendment of specification and drawings are acknowledged.
Terminal Disclaimer
The terminal disclaimer filed on 6/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11097658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
	Claims 1-13, 15-20 are allowed over the prior art of record.
      Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record neither shows nor suggests a vehicle comprising all the limitations set forth in claim 1, particularly comprising the limitations of wherein the illumination system provides ambient lighting in a first mode and provides informational lighting in a second mode; a sensor that produces sensor data; and control circuitry that determines whether to operate the illumination system in the first mode or the second mode based on the sensor data.
	
	Regarding claim 11, the prior art of record neither shows nor suggests a vehicle comprising all the limitations set forth in claim 11, particularly comprising the limitations of fabric layer in the interior through which the illumination is provided; and control circuitry that changes an appearance of the illumination based on vehicle speed.
	Regarding claim 16, the prior art of record neither shows nor suggests a vehicle comprising all the limitations set forth in claim 16, particularly comprising the limitations of wherein the illumination includes ambient illumination and informational illumination; a proximity sensor that produces proximity sensor data; and control circuitry that adjusts the illumination based on the proximity sensor data.
Claims 2-10, 12-13, 15, 17-20 are allowed being dependent on allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875